DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Status of Application
In response to Office action mailed 10/05/2021 (“10-05-21 OA”), Applicants amended claims 1, 8-11, 21, cancelled claims 13-20 and added claims 27-28 in the response filed 01/05/2022 (“01/05/2022 Remarks”).   
Claim(s) 1-12 and 21-28 are pending examination.




Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 and 21-28 have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1-2, 5, 21 and 24-26  are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (PG Pub 2017/0250171; hereinafter Yu) and Doi et al. (US Patent No. 5,629,566; hereinafter DOi).


    PNG
    media_image1.png
    291
    526
    media_image1.png
    Greyscale

Regarding claim 1, refer to the Examiner’s mark-up of Fig. 27 provided above, Yu teaches a semiconductor device 500 comprising: 
metallization layers (138,146,154; para [0023]) connecting active devices 114 (para [0018]; annotated 114-L and 114-R in Fig. 27);
a first semiconductor device 114-L connected to the metallization layers (see Fig. 27); 
a second semiconductor device 114-R connected to the metallization layers (see Fig. 27); and 
an encapsulant 130 encapsulating the first semiconductor device and the second semiconductor device  (see Fig. 27).
Although, Yu teaches an active device on a metallization layer and an encapsulant encapsulating the active devices, he does not explicitly teach the metallization layer is on a semiconductor substrate, “wherein the encapsulant has a first surface (bottom surface), the first surface being in physical contact with the metallization layers (see Fig. 27) and the semiconductor substrate, the first surface having indentations into the metallization layers and the semiconductor substrate.”

    PNG
    media_image2.png
    273
    588
    media_image2.png
    Greyscale

In the same field of endeavor, refer to the examiner’s mark-up of Fig. 10-provided above, Doi teaches a semiconductor device (title) comprising: an encapsulant (40, 42, 50; col. 5, lines 37-49) has a first surface (bottom surface), the first surface being in physical contact with a metallization layers 80 (col. 5, lines 10-16) and a semiconductor substrate 20 (col. 5, lines 10-16), the first surface having indentations into the metallization layers and the semiconductor substrate (see Fig. 10).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the encapsulant of Yu recess between the metallization layer and into a substrate, as taught by Doi, to increase the long-term reliability between the active device and the interconnect structure/substrate (col. 1 line 63 through col. 2 line 13).
Regarding claim 2, refer to the figures cited above, in the combination of Yu and Doi, Yu teaches the encapsulant 130 comprises a molding compound (para [0022]; “encapsulant 130 is formed on the various components. The encapsulant 130 may be a molding compound, epoxy, or the like”).
Regarding claim 5, refer to the figures cited above, in the combination of Yu and Doi, Doi teaches the encapsulant  (40, 42, 50; col. 5, lines 37-49) reduces in width as the encapsulant extends into the semiconductor substrate 20 (see Fig. 10).
Regarding claim 21, refer to the Examiner’s mark-up of Fig. 27 provided above, Yu teaches a semiconductor device 500 comprising: 
a first semiconductor die 114-L bonded to a metallization layer 160 (138, 146,154 (para [0023]);
a second semiconductor die 114-R bonded to the metallization layer;
wherein the first semiconductor die is TSMP20193514USOOPage 5 of 10bonded to the metallization layer by a first metal 126 to metal 138, 146, and 154 bond (see Fig. 27). 
Although, Yu teaches the first and second semiconductor dies on a metallization layer and a fill material on the metallization layer, he does not explicitly teach the metallization layer is on a semiconductor substrate (i.e. device), “wherein the first semiconductor die is TSMP20193514USOOPage 5 of 10bonded to the device by a first metal to metal bond, the device comprising a semiconductor substrate; and an opening along a sidewall of the semiconductor substrate; and a fill material filling the opening, wherein the fill material has a sidewall coplanar with the semiconductor substrate.”
In the same field of endeavor, refer to the examiner’s mark-up of Fig. 10-provided above, Doi teaches a semiconductor device (title) comprising: a first semiconductor die 10  (col. 5, lines 1-12) is TSMP20193514USOOPage 5 of 10bonded to a device 20  (col. 5, lines 1-12) by a first metal to metal bond 30, 70, 80 (col. 5, lines 1-12), the device comprising a semiconductor substrate 20 (col. 5, lines 10-16); and an opening 66 (col. 8, lines 60-66) along a sidewall of the semiconductor substrate (annotated “sidewall” in Fig. 10); and a fill material (40, 42, 50; col. 5, lines 37-49) filling the opening (see Fig. 10), wherein the fill material has a sidewall coplanar with the semiconductor substrate (see Fig. 10). 
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the fill material of Yu recess between the metallization layer and into a substrate, as taught by Doi, to increase the long-term reliability between the active device and the interconnect structure/substrate (col. 1 line 63 through col. 2 line 13).
Regarding claim 24, refer to the figures cited above, in the combination of Yu and Doi, Yu teaches the fill material 130 comprises an oxide material (para [0064])
Regarding claim 25, refer to the figures cited above, in the combination of Yu and Doi, Yu teaches a support structure 314 attached to the oxide material. 130 (indirectly).
Regarding claim 26, refer to the figures cited above, in the combination of Yu and Doi, Yu teaches the fill material 130 comprises a molding compound (para [0064]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yu and Doi, as applied to claim 1 above, and further in view of Chan et al. (PG Pub 2014/0138791; hereinafter Chan).
Regarding claim 3, refer to the figures cited above, in the combination of Yu and Doi, Yu teaches the encapsulant 130, he does not explicitly teach the material composition of the encapsulating material as comprising “silicon oxide”.

    PNG
    media_image3.png
    252
    331
    media_image3.png
    Greyscale

In the same field of endeavor, refer to Fig. 2E-provided above, Chan teaches a semiconductor package (title) comprising: an encapsulant 26 (para [0052]); wherein the encapsulant comprises silicon oxide (para [0052]; “The encapsulant 26 can be a made of a polymer material, a resin material, polyimide, silicon oxide, epoxide benzocyclobutenes (BCB), silk TM (Dow Chemical) or a combination thereof.”).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the material composition of Yu’s encapsulant comprise silicon oxide, as taught by Chan, for the purpose of choosing a suitable and well recognized encapsulant material composition.
Regarding claim 4, refer to the figures cited above, in the combination of Yu, Doi and Chan, Yu teaches a support structure 110 is attached to the silicon oxide 130 (i.e. encapsulant)(see Fig. 28).

Allowable Subject Matter
3.	Claims 6-12, 22-23 and 27-28 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 6 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 1 or (ii) claim 5 is fully incorporated into the base claim 1.  
Claim 6 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 6, through substrate vias extending through the semiconductor substrate; redistribution layers connected to the through substrate vias; and a passivation layer adjacent to the redistribution layers.
Claim 7 is allowed, because they depend from the allowed claim 6.  
Claim 8 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 8, a first semiconductor die bonded to a metallization layer over a semiconductor substrate; a second semiconductor die bonded to the metallization layer; a first encapsulant extending between the first semiconductor die and the second semiconductor die, the first encapsulant also extending through the metallization layer to make physical contact with the semiconductor substrate; through substrate vias extending through the semiconductor substrate; redistribution layers connected to the through substrate vias; a passivation layer adjacent to the redistribution layers; and a second encapsulant extending through the redistribution layers to make physical contact with the semiconductor substrate.
Claims 9-12 and 27-28 are allowed, because they depend from the allowed claim 8.  
Claim 22 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 21 or (ii) claim 22 is fully incorporated into the base claim 21.  
Claim 22 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 22, through substrate vias located within the semiconductor substrate; redistribution layers in electrical connection with the through substrate vias; and a passivation layer over the redistribution layers.
Claim 23 is allowed, because it depends from the allowed claim 22.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895

  /KYOUNG LEE/  Primary Examiner, Art Unit 2895